i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00339-CV

                           Roxanna RAMIREZ and Armando M. Gonzalez,
                                         Appellants

                                                    v.

                   PAUL YOUNG AUTO GROUP III, LLC d/b/a Paul Young Co.,
                                     Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2006-CVQ-001723-D1
                             Honorable Jose A. López, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 3, 2008

DISMISSED

           Before the court is appellants’ motion for voluntary dismissal. Appellants’ motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellants. See id. at (d).

                                                         PER CURIAM